Grant, J.
(after stating the facts). 1. It is well settled in this State that a taxpayer in the situation of the complainant is entitled to maintain a suit to restrain the illegal action of a municipality in the expenditure of money. Curtenius v. Hoyt, 37 Mich. 583; Callam v. City of Saginaw, 50 Mich. 7; Putnam v. City of Grand Rapids, 58 Mich. 416.
2. Complainant was not estopped from contesting this action of the council under the rule laid down in Lundbom v. City of Manistee, 93 Mich. 170. The election at which the proposition to raise money for the construction of waterworks was defeated, was held June 8, 1896. The action of the common council to proceed in defiance of this vote was taken June 15th of the same year. Complainant filed her bill on July 2d following. The estoppel is claimed to exist by reason of the action of the council in erecting an engine house, etc., in 1895. The answer to this claim is that there is no proof that complainant knew that the council was illegally expending money for that purpose; but, even if she had such knowledge, this would not estop her to restrain subsequent illegal action for the same purpose.
3. Section 4, chap. 11, Act No. 3, Pub. Acts 1895, prohibits any village to borrow, appropriate, raise, or expend any money for the purchase or construction of waterworks, unless such action be authorized by a vote of two-thirds of the electors of the village voting at the election. Defendants seek to maintain their action under section 1, chap. 8, and sections 1-3, chap. 10. The title of chapter 8 is, “Improvements and Assessments.” Section 1 provides that the cost and expense of improvements, including, buildings, engine houses, waterworks, etc., shall be paid from the proper general funds of the village. *95This, of course, means that such expenditures must be authorized by law, and that the council can expend moneys therefor only when so authorized. The title to chapter 10 is, “Fires and Fire Department.” This chapter authorizes the council to “purchase and provide suitable fire engines and apparatus for the ex-tinquishment of fires, and to sink wells and construct cisterns and reservoirs in -the streets, public grounds, and other suitable places, and to make all necessary provisions for a convenient supply of water for the use of the department.” This chapter does not contemplate that, under the guise of furnishing fire protection, the council may construct waterworks designed both for fire protection and to furnish the inhabitants with water. Such construction would practically nullify chapter 11. The council illegally used $800 of the highway fund for these waterworks in 1895, and it appears from the evidence that in order to pay for the proposed extension it would be compelled again to use that fund.
The decree was right, and is affirmed, with costs.
The other Justices concurred.